
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10.2


FORM OF VOTING AGREEMENT

(Finisar Stockholder)


        THIS VOTING AGREEMENT is made and entered into as of May 15, 2008 by and
between Optium Corporation, a Delaware corporation ("Optium"), and the
undersigned stockholder (the "Stockholder") of Finisar Corporation, a Delaware
corporation ("Finisar").


RECITALS


        A.    Concurrently with the execution of this Agreement, Finisar, Fig
Combination Corporation, a Delaware corporation and wholly-owned subsidiary of
Finisar ("Sub"), and Optium have entered into an Agreement and Plan of Merger
(the "Merger Agreement"), providing for the merger of Sub with and into Optium
(the "Merger"), pursuant to which Optium will become a wholly-owned subsidiary
of Finisar;

        B.    The Stockholder is the holder of record or beneficial owner of the
number of shares of the Common Stock of Finisar indicated on the final page of
this Agreement (the "Shares"); and

        C.    In consideration of and to induce the execution of the Merger
Agreement by Optium, the Stockholder agrees not to sell or otherwise dispose of
any shares of Finisar stock held by the Stockholder and to vote the Shares so as
to facilitate consummation of the Merger, as more fully described below.

        NOW, THEREFORE, in consideration of the mutual promises and the mutual
covenants and agreements contained herein, the parties agree as follows:

        1.    Agreement to Retain Shares.    The Stockholder agrees not to
transfer, pledge, sell, exchange or offer to transfer or sell or otherwise
dispose of or encumber any of the Shares at any time prior to the Expiration
Date, as defined herein. The "Expiration Date" shall mean the earlier of (i) the
date and time on which the Merger shall become effective in accordance with the
terms and provisions of the Merger Agreement, (ii) the date and time on which
the Merger Agreement shall be terminated pursuant to its terms, or (iii) the
date and time on which an Finisar Board Recommendation Change (as defined in the
Merger Agreement) occurs. Notwithstanding the foregoing, the Stockholder may
make (a) transfers by will or by operation of law, in which case this Agreement
shall bind the transferee, (b) transfers in connection with estate and
charitable planning purposes, including transfers to relatives, trusts, and
charitable organizations, subject to the transferee agreeing in writing to be
bound by the terms of, and perform the obligations of the Stockholder under,
this Agreement and the Proxy (as defined in Section 3), (c) transfers to Finisar
to satisfy withholding tax obligations upon the vesting of shares of restricted
stock and (d) any sale of Shares issuable upon exercise of a stock option that
would otherwise expire in accordance with its terms but for the exercise thereof
if such sale is effected substantially concurrently with such exercise and in
compliance with Finisar's policies and applicable law.

        2.    Agreement to Vote Shares.    At any meeting of the Finisar
stockholders called with respect to any of the following, and at any adjournment
thereof, and with respect to any written consent solicited with respect to any
of the following, the Stockholder agrees to vote the Shares: (i) in favor of
approval of the issuance of shares of Finisar Common Stock pursuant to the
Merger and all other transactions contemplated by the Merger Agreement as to
which stockholders of Finisar are called upon to vote or consent and
(ii) against (A) approval of any proposal made in opposition to or in
competition with consummation of the Merger and the Merger Agreement, (B) any
merger, consolidation, sale of assets, reorganization or recapitalization
involving Finisar (other than the Merger) and (C) any liquidation, dissolution
or winding up of Finisar (each of the foregoing being referred to as an
"Opposing Proposal"). The Stockholder, as the holder of voting stock of Finisar
agrees to be present, in person or by proxy, at all meetings of stockholders of
Finisar which relate to the Merger or an Opposing Proposal so that all Shares
are counted for the purposes of determining the presence of a quorum at such

--------------------------------------------------------------------------------




meetings. This Agreement is intended to bind the Stockholder only with respect
to the specific matters set forth herein, and shall not prohibit the Stockholder
from acting in accordance with any fiduciary duties the Stockholder may have as
an officer or director of Finisar.

        3.    Irrevocable Proxy.    Concurrently with the execution of this
Agreement, the Stockholder agrees to deliver to Optium a proxy in the form
attached hereto as Annex A (the "Proxy"), which shall be irrevocable to the
extent provided therein; provided that the Proxy shall be automatically revoked
upon termination of this Agreement in accordance with its terms.

        4.    Additional Purchases.    For purposes of this Agreement, the term
"Shares" shall include any shares of Finisar capital stock which the Stockholder
purchases or otherwise acquires after the execution of this Agreement and prior
to the Expiration Date.

        5.    Representations, Warranties and Covenants of the
Stockholder.    The Stockholder hereby represents, warrants and covenants to
Optium as follows:

        5.1    Ownership of Shares.    Except as specifically described on
Annex B to this Agreement, the Stockholder (i) is the holder and beneficial
owner of the Shares, which at the date hereof and at all times until the
Expiration Date will be free and clear of any liens, claims, options, charges or
other encumbrances, (ii) does not beneficially own any shares of stock of
Finisar other than the Shares and (iii) has full power and authority to make,
enter into, deliver and carry out the terms of this Agreement and the Proxy.

        5.2    Validity; No Conflict.    This Agreement constitutes the legal,
valid and binding obligation of the Stockholder, enforceable against the
Stockholder in accordance with its terms, except as such enforceability may be
limited by bankruptcy, insolvency, reorganization, moratorium or other similar
laws affecting or relating to creditors' rights generally and by general
principles of equity. Neither the execution of this Agreement by the Stockholder
nor the consummation of the transactions contemplated hereby will result in a
breach or violation of the terms of any agreement by which the Stockholder is
bound or of any decree, judgment, order, law or regulation now in effect of any
court or other governmental body applicable to the Stockholder.

        5.3    No Voting Trusts or Agreements.    Between the date of this
Agreement and the Expiration Date, the Stockholder will not, and will not permit
any entity under the Stockholder's control to, deposit any shares of Finisar
capital stock held by the Stockholder or such entity in a voting trust or
subject any shares of Finisar capital stock held by the Stockholder or such
entity to any arrangement or agreement with respect to the voting of such shares
of capital stock, other than agreements entered into with Optium, unless the
trustee of such trust agrees in writing to be bound by the terms of this
Agreement.

        5.4    No Proxy Solicitations.    Between the date hereof and the
Expiration Date, the Stockholder will not (a) solicit proxies or become a
participant in a "solicitation" (as such term is defined in Rule 14a-11 under
the Securities Exchange Act of 1934, as amended (the "Exchange Act")), with
respect to an Opposing Proposal, (b) initiate a stockholders' vote or action by
written consent of Finisar stockholders with respect to an Opposing Proposal or
(c) become a member of a "group" (as such term is used in Section 13(d) of the
Exchange Act) with respect to any voting securities of Finisar with respect to
an Opposing Proposal.

        6.    Representations, Warranties and Covenants of Optium.    Optium
represents, warrants and covenants to the Stockholder as follows:

        6.1    Due Authorization.    This Agreement has been authorized by all
necessary corporate action on the part of Optium and has been duly executed by a
duly authorized officer of Optium.

        6.2    Validity; No Conflict.    This Agreement constitutes the legal,
valid and binding obligation of Optium, enforceable against Optium in accordance
with its terms, except as such enforceability

2

--------------------------------------------------------------------------------






may be limited by bankruptcy, insolvency, moratorium or other similar laws
affecting or relating to creditors' rights generally and by general principles
of equity. Neither the execution of this Agreement by Optium nor the
consummation of the transactions contemplated hereby will result in a breach or
violation of the terms of any agreement by which Optium is bound or of any
decree, judgment, order, law or regulation now in effect of any court or other
governmental body applicable to Optium.

        7.    Additional Documents.    The Stockholder and Optium hereby
covenant and agree to execute and deliver any additional documents necessary or
desirable, in the reasonable opinion of Optium's legal counsel or the
Stockholder, as the case may be, to carry out the intent of this Agreement.

        8.    No Agreement Until Executed.    Irrespective of negotiations among
the parties or the exchanging of drafts of this Agreement, this Agreement and/or
the Proxy shall not constitute or be deemed to evidence a contract, agreement,
arrangement or understanding between the parties hereto unless and until (a) the
Board of Directors of Finisar has approved, for purposes of any applicable
anti-takeover laws and regulations, and any applicable provision of the
certificate of incorporation of Finisar, the possible consummation of the
Merger, (b) the Merger Agreement is executed by all parties thereto, and
(c) this Agreement is executed by all parties hereto.

        9.    Miscellaneous.    

        9.1    Severability.    If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction to be invalid,
void or unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired or invalidated.

        9.2    Binding Effect and Assignment.    This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
hereto and their respective successors and permitted assigns, but, except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties hereto may be assigned by any of
the parties without the prior written consent of the other.

        9.3    Amendments and Modifications.    This Agreement may not be
modified, amended, altered or supplemented except upon the execution and
delivery of a written agreement executed by the parties hereto.

        9.4    Specific Performance: Injunctive Relief.    The parties hereto
acknowledge that Optium will be irreparably harmed and that there will be no
adequate remedy at law for a violation of any of the covenants or agreements of
the Stockholder set forth herein. Therefore, it is agreed that, in addition to
any other remedies which may be available to Optium upon such violation, Optium
shall have the right to enforce such covenants and agreements by specific
performance, injunctive relief or by any other means available to it at law or
in equity.

        9.5    Notices.    All notices, requests, claims, demands and other
communications hereunder shall be in writing and sufficient if delivered in
person, by commercial overnight courier service or by confirmed telecopy to the
respective parties as follows:

If to Optium:   Optium Corporation
200 Precision Drive
Horsham, PA 19044
Attn: Chief Executive Officer
Telephone: (267) 803-3800
Fax: (267) 803-1690


3

--------------------------------------------------------------------------------




With a copy to:
 
Goodwin Procter LLP
Exchange Place
53 State Street
Boston, MA 02109
Attn: John J. Egan, III, P.C.
Telephone: (617) 570-1514
Fax: (617) 523-1231
If to Stockholder:
 
To the address for notice set forth on the last page hereof
With a copy to:
 
Finisar Corporation
1389 Moffett Park Drive
Sunnyvale, CA 94089
Attn: Chief Executive Officer
Telephone: (408) 548-1000
Fax: (408) 541-4154
With a copy to:
 
DLA Piper US LLP
2000 University Avenue
East Palo Alto, CA 94303
Attn: Dennis C. Sullivan, Esq.
Telephone: (650) 833-2243
Fax: (650) 833-2001

or to such other address as either party may have furnished to the other in
writing in accordance herewith, except that notices of change of address shall
only be effective upon receipt.

        9.6    Governing Law.    This Agreement shall be governed by, construed
and enforced in accordance with the laws of the State of Delaware without giving
effect to principles of conflicts of law.

        9.7    Entire Agreement.    This Agreement contains the entire
understanding of the parties in respect of the subject matter hereof, and
supersedes all prior negotiations and understandings between the parties with
respect to such subject matter.

        9.8    Counterparts.    This Agreement may be executed in counterparts,
each of which shall be an original, but all of which together shall constitute
one and the same agreement.

        9.9    Effect of Headings.    The section headings herein are for
convenience only and shall not affect the construction or interpretation of this
Agreement.

        9.10    Beneficial Ownership.    For all purposes under this Agreement,
the terms "beneficial owner" or "beneficially own" shall have the meaning
ascribed to those terms in Section 1(c) of the Rights Agreement between Finisar
and American Stock Transfer & Trust Company dated as of September 25, 2002;
provided however, that for purposes of this Agreement, such term shall also mean
those shares of Common Stock of Finisar that are issuable upon exercise of stock
options currently held by the Stockholder, whether or not exercisable within
60 days of this Agreement.

        9.11    Termination.    Notwithstanding anything else in this Agreement,
this Agreement and the Proxy, and all obligations of the Stockholder under
either of them, shall automatically terminate as of the Expiration Date.

[THE REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK.]

4

--------------------------------------------------------------------------------



        IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed on the day and year first above written.

    OPTIUM CORPORATION
 
 
By:
 


--------------------------------------------------------------------------------


 
 
Title:
 


--------------------------------------------------------------------------------


 
 
STOCKHOLDER
 
 


--------------------------------------------------------------------------------

(Signature)
 
 


--------------------------------------------------------------------------------

(Printed Name)
 
 
Address:
 
 


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 
 
Shares Beneficially Owned:
 


--------------------------------------------------------------------------------

[Signature Page to Finisar Stockholder Voting Agreement]

5

--------------------------------------------------------------------------------






ANNEX A

IRREVOCABLE PROXY


        The undersigned stockholder of Finisar Corporation, a Delaware
corporation ("Finisar"), hereby irrevocably appoints and constitutes the members
of the Board of Directors of Optium Corporation, a Delaware corporation
("Optium"), and each of them (the "Proxyholders"), the agents and proxies of the
undersigned, with full power of substitution and resubstitution, to the full
extent of the undersigned's rights with respect to the shares of capital stock
of Finisar beneficially owned by the undersigned, which shares are listed below
(the "Shares"), and any and all other shares or securities issued or issuable in
respect thereof on or after the date hereof and prior to the date this proxy
terminates, to vote the Shares as follows:

        The agents and proxies named above are empowered at any time prior to
termination of this proxy to exercise all voting rights (including, without
limitation, the power to execute and deliver written consents with respect to
the Shares) of the undersigned at every annual, special or adjourned meeting of
Finisar stockholders, and in every written consent in lieu of such a meeting, or
otherwise, if and to the extent the undersigned stockholder is unable or
unwilling to perform his, her or its obligations under the Voting Agreement
dated as of May 15, 2008 between the undersigned and Optium (the "Voting
Agreement") or has not voted any of the Shares in accordance with the Voting
Agreement by the scheduled commencement of the Finisar Stockholders' Meeting
(or, if Finisar has announced, in accordance with the Merger Agreement, any
adjournment or postponement thereof prior to the exercise of such rights by the
agents and proxies named above, then prior to the scheduled commencement of the
adjourned or postponed Finisar Stockholders' Meeting),

        1.     In favor of (i) approval of the issuance of shares of Finisar
Common Stock pursuant to the Merger (as defined in the Voting Agreement) and
that certain Agreement and Plan of Merger dated as of May 15, 2008 by and among
Finisar, Optium and Fig Combination Corporation, a Delaware corporation and
wholly-owned subsidiary of Finisar (the "Merger Agreement"), and (ii) all other
transactions contemplated by the Merger Agreement as to which stockholders of
Finisar are called upon to vote or consent, and

        2.     Against (i) approval of any proposal made in opposition to or in
competition with consummation of the Merger and the Merger Agreement, (ii) any
merger, consolidation, sale of assets, reorganization or recapitalization
involving Finisar (other than the Merger) and (iii) any liquidation, dissolution
or winding up of Finisar.

        The Proxyholders may not exercise this proxy with respect to any other
matter. The undersigned stockholder may vote the Shares on all such other
matters.

        The proxy granted by the undersigned stockholder to the Proxyholders
hereby is granted as of the date of this Agreement in order to secure the
obligations of the stockholder set forth in Section 2 of the Voting Agreement,
and is irrevocable and coupled with an interest in such obligations and in the
interests in Finisar to be purchased and sold pursuant to the Merger Agreement.
This proxy will automatically terminate upon the termination of the Voting
Agreement in accordance with its terms.

        Upon the execution hereof, all prior proxies given by the undersigned
stockholder with respect to the Shares and any and all other shares or
securities issued or issuable in respect thereof on or after the date hereof are
hereby revoked and no subsequent proxies will be given until such time as this
proxy shall be terminated in accordance with its terms.

        Any obligation of the undersigned hereunder shall be binding upon the
successors and assigns of the undersigned. The undersigned stockholder
authorizes the Proxyholders to file this proxy and any substitution or
revocation of substitution with the Secretary of Finisar and with any Inspector
of Elections at any meeting of the stockholders of Finisar.

        All capitalized terms that are not otherwise defined herein shall have
the meaning ascribed to such terms in the Voting Agreement.

--------------------------------------------------------------------------------



        This proxy is irrevocable and shall survive the insolvency, incapacity,
death or liquidation of the undersigned.

Dated: May 15, 2008 STOCKHOLDER    
 


--------------------------------------------------------------------------------

(Signature)
 


--------------------------------------------------------------------------------

(Printed Name)
 
Shares Beneficially Owned:
 


--------------------------------------------------------------------------------

2

--------------------------------------------------------------------------------




ANNEX B


--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.2



FORM OF VOTING AGREEMENT (Finisar Stockholder)
RECITALS
ANNEX A IRREVOCABLE PROXY
ANNEX B
